UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end: June 30, 2010 Date of reporting period: June 30, 2010 Item 1. Proxy Voting Record. Vote Summary WYETH Security Meeting Type Annual Ticker Symbol WYE Meeting Date 20-Jul-2009 ISIN US9830241009 Agenda 933114869 - Management City Holding Recon Date 05-Jun-2009 Country United States Vote Deadline Date 17-Jul-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 VOTE TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF JANUARY 25, 2009, AMONG PFIZER INC., WAGNER ACQUISITION CORP. AND WYETH, AS IT MAY BE AMENDED FROM TIME TO TIME Management For For 02 VOTE TO APPROVE THE ADJOURNMENT OF THE MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO ADOPT THE MERGER AGREEMENT Management For For 3A ELECTION OF DIRECTOR: ROBERT M. AMEN Management Against Against 3B ELECTION OF DIRECTOR: MICHAEL J. CRITELLI Management Against Against 3C ELECTION OF DIRECTOR: FRANCES D. FERGUSSON Management For For 3D ELECTION OF DIRECTOR: VICTOR F. GANZI Management Against Against 3E ELECTION OF DIRECTOR: ROBERT LANGER Management For For 3F ELECTION OF DIRECTOR: JOHN P. MASCOTTE Management Against Against 3G ELECTION OF DIRECTOR: RAYMOND J. MCGUIRE Management Against Against 3H ELECTION OF DIRECTOR: MARY LAKE POLAN Management For For 3I ELECTION OF DIRECTOR: BERNARD POUSSOT Management For For 3J ELECTION OF DIRECTOR: GARY L. ROGERS Management Against Against 3K ELECTION OF DIRECTOR: JOHN R. TORELL III Management For For 04 VOTE TO RATIFY PRICEWATERHOUSECOOPERS LLP AS WYETH'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2009 Management For For 05 STOCKHOLDER PROPOSAL REGARDING REPORTING ON WYETH'S POLITICAL CONTRIBUTIONS AND TRADE ASSOCIATION PAYMENTS Shareholder For Against 06 STOCKHOLDER PROPOSAL REGARDING SPECIAL STOCKHOLDER MEETINGS Shareholder For Against ALLIANT TECHSYSTEMS INC. Security Meeting Type Annual Ticker Symbol ATK Meeting Date 04-Aug-2009 ISIN US0188041042 Agenda 933115330 - Management City Holding Recon Date 08-Jun-2009 Country United States Vote Deadline Date 03-Aug-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 FRANCES D. COOK For For 2 MARTIN C. FAGA For For 3 RONALD R. FOGLEMAN For For 4 DOUGLAS L. MAINE For For 5 ROMAN MARTINEZ IV For For 6 DANIEL J. MURPHY For For 7 MARK H. RONALD For For 8 WILLIAM G. VAN DYKE For For 02 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 03 APPROVAL OF AMENDED AND RESTATED 2005 STOCK INCENTIVE PLAN Management For For FEDEX CORPORATION Security 31428X106 Meeting Type Annual Ticker Symbol FDX Meeting Date 28-Sep-2009 ISIN US31428X1063 Agenda 933132259 - Management City Holding Recon Date 03-Aug-2009 Country United States Vote Deadline Date 25-Sep-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JAMES L. BARKSDALE Management For For 1B ELECTION OF DIRECTOR: JOHN A. EDWARDSON Management For For 1C ELECTION OF DIRECTOR: JUDITH L. ESTRIN Management For For 1D ELECTION OF DIRECTOR: J.R. HYDE, III Management For For 1E ELECTION OF DIRECTOR: SHIRLEY A. JACKSON Management Against Against 1F ELECTION OF DIRECTOR: STEVEN R. LORANGER Management Against Against 1G ELECTION OF DIRECTOR: GARY W. LOVEMAN Management For For 1H ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For 1I ELECTION OF DIRECTOR: FREDERICK W. SMITH Management For For 1J ELECTION OF DIRECTOR: JOSHUA I. SMITH Management For For 1K ELECTION OF DIRECTOR: DAVID P. STEINER Management For For 1L ELECTION OF DIRECTOR: PAUL S. WALSH Management Against Against 02 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. Shareholder For Against 04 STOCKHOLDER PROPOSAL REGARDING SPECIAL SHAREOWNER MEETINGS. Shareholder For Against 05 STOCKHOLDER PROPOSAL REGARDING SHAREHOLDER VOTE ON EXECUTIVE PAY. Shareholder For Against 06 STOCKHOLDER PROPOSAL REGARDING HEALTH CARE REFORM PRINCIPLES. Shareholder Against For HERMAN MILLER, INC. Security Meeting Type Annual Ticker Symbol MLHR Meeting Date 15-Oct-2009 ISIN US6005441000 Agenda 933138136 - Management City Holding Recon Date 17-Aug-2009 Country United States Vote Deadline Date 14-Oct-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 MICHAEL A. VOLKEMA* For For 2 PAGET L. ALVES** For For 3 DOUGLAS D. FRENCH** For For 4 JOHN R. HOKE III** For For 5 JAMES R. KACKLEY** For For 02 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For ARCHER-DANIELS-MIDLAND COMPANY Security Meeting Type Annual Ticker Symbol ADM Meeting Date 05-Nov-2009 ISIN US0394831020 Agenda 933149797 - Management City Holding Recon Date 10-Sep-2009 Country United States Vote Deadline Date 04-Nov-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: G.W. BUCKLEY Management 1B ELECTION OF DIRECTOR: M.H. CARTER Management 1C ELECTION OF DIRECTOR: D.E. FELSINGER Management 1D ELECTION OF DIRECTOR: V.F. HAYNES Management 1E ELECTION OF DIRECTOR: A. MACIEL Management 1F ELECTION OF DIRECTOR: P.J. MOORE Management 1G ELECTION OF DIRECTOR: T.F. O'NEILL Management 1H ELECTION OF DIRECTOR: K.R. WESTBROOK Management 1I ELECTION OF DIRECTOR: P.A. WOERTZ Management 02 ADOPT THE ARCHER-DANIELS-MIDLAND COMPANY 2009 INCENTIVE COMPENSATION PLAN. Management 03 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS FOR THE FISCAL YEAR ENDING JUNE 30, 2010. Management 04 ADOPT STOCKHOLDER'S PROPOSAL REGARDING GLOBAL HUMAN RIGHTS STANDARDS. Shareholder CISCO SYSTEMS, INC. Security 17275R102 Meeting Type Annual Ticker Symbol CSCO Meeting Date 12-Nov-2009 ISIN US17275R1023 Agenda 933147262 - Management City Holding Recon Date 14-Sep-2009 Country United States Vote Deadline Date 11-Nov-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CAROL A. BARTZ Management 1B ELECTION OF DIRECTOR: M. MICHELE BURNS Management 1C ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Management 1D ELECTION OF DIRECTOR: LARRY R. CARTER Management 1E ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management 1F ELECTION OF DIRECTOR: BRIAN L. HALLA Management 1G ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Management 1H ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH Management 1I ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management 1J ELECTION OF DIRECTOR: MICHAEL K. POWELL Management 1K ELECTION OF DIRECTOR: ARUN SARIN Management 1L ELECTION OF DIRECTOR: STEVEN M. WEST Management 1M ELECTION OF DIRECTOR: JERRY YANG Management 02 TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE 2, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Management 03 TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE EMPLOYEE STOCK PURCHASE PLAN, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Management 04 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, 2010. Management 05 PROPOSAL SUBMITTED BY A SHAREHOLDER TO AMEND CISCO'S BYLAWS TO ESTABLISH A BOARD COMMITTEE ON HUMAN RIGHTS. Shareholder 06 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO ADOPT A POLICY THAT SHAREHOLDERS BE PROVIDED THE OPPORTUNITY, AT EACH ANNUAL MEETING OF SHAREHOLDERS, TO VOTE ON AN ADVISORY RESOLUTION TO RATIFY THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS DESCRIBED IN THE PROXY STATEMENT FOR THE ANNUAL MEETING. Shareholder 07 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS, WITHIN SIX MONTHS, PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Shareholder THE ESTEE LAUDER COMPANIES INC. Security Meeting Type Annual Ticker Symbol EL Meeting Date 13-Nov-2009 ISIN US5184391044 Agenda 933150726 - Management City Holding Recon Date 16-Sep-2009 Country United States Vote Deadline Date 12-Nov-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ROSE MARIE BRAVO 2 PAUL J. FRIBOURG 3 MELLODY HOBSON 4 IRVINE O. HOCKADAY, JR. 5 BARRY S. STERNLICHT 02 RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR THE 2 Management MICROS SYSTEMS, INC. Security Meeting Type Annual Ticker Symbol MCRS Meeting Date 20-Nov-2009 ISIN US5949011002 Agenda 933154394 - Management City Holding Recon Date 05-Oct-2009 Country United States Vote Deadline Date 19-Nov-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 LOUIS M. BROWN, JR. 2 B. GARY DANDO 3 A.L. GIANNOPOULOS 4 F. SUZANNE JENNICHES 5 JOHN G. PUENTE 6 DWIGHT S. TAYLOR 02 PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE 2 Management 03 PROPOSAL TO AMEND THE COMPANY'S 1991 STOCK OPTION PLAN TO CHANGE THE TERMINATION DATE OF THE PLAN TO DECEMBER 31, 2014. Management 04 PROPOSAL TO AMEND THE COMPANY'S 1991 STOCK OPTION PLAN TO AUTHORIZE THE ISSUANCE OF AN ADDITIONAL 1,200, Management INTUIT INC. Security Meeting Type Annual Ticker Symbol INTU Meeting Date 15-Dec-2009 ISIN US4612021034 Agenda 933159039 - Management City Holding Recon Date 20-Oct-2009 Country Canada Vote Deadline Date 14-Dec-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DAVID H. BATCHELDER 2 CHRISTOPHER W. BRODY 3 WILLIAM V. CAMPBELL 4 SCOTT D. COOK 5 DIANE B. GREENE 6 MICHAEL R. HALLMAN 7 EDWARD A. KANGAS 8 SUZANNE NORA JOHNSON 9 DENNIS D. POWELL 10 STRATTON D. SCLAVOS 11 BRAD D. SMITH 02 RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2010. Management 03 APPROVE THE AMENDMENT TO OUR 2005 EQUITY INCENTIVE PLAN. Management 04 APPROVE THE AMENDMENT TO OUR EMPLOYEE STOCK PURCHASE PLAN. Management WALGREEN CO. Security Meeting Type Annual Ticker Symbol WAG Meeting Date 13-Jan-2010 ISIN US9314221097 Agenda 933170045 - Management City Holding Recon Date 16-Nov-2009 Country United States Vote Deadline Date 12-Jan-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 STEVEN A. DAVIS For For 2 WILLIAM C. FOOTE For For 3 MARK P. FRISSORA For For 4 ALAN G. MCNALLY For For 5 NANCY M. SCHLICHTING For For 6 DAVID Y. SCHWARTZ For For 7 ALEJANDRO SILVA For For 8 JAMES A. SKINNER For For 9 GREGORY D. WASSON For For 02 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS WALGREEN CO.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 AMEND AND RESTATE THE WALGREEN CO. EXECUTIVE STOCK OPTION PLAN. Management For For 04 SHAREHOLDER PROPOSAL ON A POLICY TO CHANGE EACH VOTING REQUIREMENT IN WALGREEN CO.'S CHARTER AND BY-LAWS TO SIMPLE MAJORITY VOTE. Shareholder For Against 05 SHAREHOLDER PROPOSAL ON A POLICY THAT A SIGNIFICANT PORTION OF FUTURE STOCK OPTION GRANTS TO SENIOR EXECUTIVES SHOULD BE PERFORMANCE-BASED. Shareholder For Against 06 SHAREHOLDER PROPOSAL ON A WRITTEN REPORT ON CHARITABLE DONATIONS. Shareholder Against For ENERGIZER HOLDINGS, INC. Security 29266R108 Meeting Type Annual Ticker Symbol ENR Meeting Date 25-Jan-2010 ISIN US29266R1086 Agenda 933174598 - Management City Holding Recon Date 20-Nov-2009 Country United States Vote Deadline Date 22-Jan-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 R. DAVID HOOVER Withheld Against 2 JOHN C. HUNTER For For 3 JOHN E. KLEIN For For 4 JOHN R. ROBERTS For For 02 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR. Management For For COSTCO WHOLESALE CORPORATION Security 22160K105 Meeting Type Annual Ticker Symbol COST Meeting Date 28-Jan-2010 ISIN US22160K1051 Agenda 933175300 - Management City Holding Recon Date 23-Nov-2009 Country United States Vote Deadline Date 27-Jan-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 B.S. CARSON, SR., M.D. For For 2 WILLIAM H. GATES For For 3 HAMILTON E. JAMES For For 4 JILL S. RUCKELSHAUS For For 02 AMENDMENT OF COMPANY'S FOURTH RESTATED STOCK INCENTIVE PLAN. Management For For 03 RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS. Management For For D.R. HORTON, INC. Security 23331A109 Meeting Type Annual Ticker Symbol DHI Meeting Date 28-Jan-2010 ISIN US23331A1097 Agenda 933176009 - Management City Holding Recon Date 01-Dec-2009 Country United States Vote Deadline Date 27-Jan-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DONALD R. HORTON For For 2 BRADLEY S. ANDERSON For For 3 MICHAEL R. BUCHANAN For For 4 MICHAEL W. HEWATT For For 5 BOB G. SCOTT For For 6 DONALD J. TOMNITZ For For 7 BILL W. WHEAT For For 02 TO APPROVE OUR SECTION HELP PROTECT OUR TAX ATTRIBUTES. Management Against Against 03 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For BECTON, DICKINSON AND COMPANY Security Meeting Type Annual Ticker Symbol BDX Meeting Date 02-Feb-2010 ISIN US0758871091 Agenda 933176807 - Management City Holding Recon Date 11-Dec-2009 Country United States Vote Deadline Date 01-Feb-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 HENRY P. BECTON, JR. For For 2 EDWARD F. DEGRAAN For For 3 CLAIRE M FRASER-LIGGETT For For 4 EDWARD J. LUDWIG For For 5 ADEL A.F. MAHMOUD For For 6 JAMES F. ORR For For 7 WILLARD J. OVERLOCK, JR For For 8 BERTRAM L. SCOTT For For 02 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 APPROVAL OF A BY-LAW AMENDMENT REGARDING SPECIAL SHAREHOLDER MEETINGS. Management For For 04 APPROVAL OF AN AMENDMENT TO THE 2004 EMPLOYEE AND DIRECTOR EQUITY-BASED COMPENSATION PLAN. Management For For 05 APPROVAL OF MATERIAL TERMS OF PERFORMANCE GOALS. Management For For 06 MAJORITY VOTING. Shareholder For Against 07 CUMULATIVE VOTING. Shareholder For Against APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 25-Feb-2010 ISIN US0378331005 Agenda 933180680 - Management City Holding Recon Date 28-Dec-2009 Country United States Vote Deadline Date 24-Feb-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 WILLIAM V. CAMPBELL 2 MILLARD S. DREXLER 3 ALBERT A. GORE, JR. 4 STEVEN P. JOBS 5 ANDREA JUNG 6 A.D. LEVINSON, PH.D. 7 JEROME B. YORK 02 TO APPROVE AMENDMENTS TO THE APPLE INC. 2003 EMPLOYEE STOCK PLAN. Management 03 TO APPROVE AMENDMENTS TO THE APPLE INC. 1997 DIRECTOR STOCK OPTION PLAN. Management 04 TO HOLD AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 05 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010.THE BOARD OF DIRECTORS RECOMMENDS A VOTE "AGAINST" PROPOSALS 6 AND 7. Management 06 TO CONSIDER A SHAREHOLDER PROPOSAL ENTITLED "SUSTAINABILITY REPORT," IF PROPERLY PRESENTED AT THE MEETING. Shareholder 07 TO CONSIDER A SHAREHOLDER PROPOSAL ENTITLED "AMEND CORPORATE BYLAWS ESTABLISHING A BOARD COMMITTEE ON SUSTAINABILITY," IF PROPERLY PRESENTED AT THE MEETING. Shareholder ARIBA, INC. Security 04033V203 Meeting Type Annual Ticker Symbol ARBA Meeting Date 26-Feb-2010 ISIN US04033V2034 Agenda 933182189 - Management City Holding Recon Date 28-Dec-2009 Country United States Vote Deadline Date 25-Feb-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 THOMAS F. MONAHAN For For 2 KARL E. NEWKIRK For For 3 RICHARD F. WALLMAN For For 02 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2010. Management For For APPLIED MATERIALS, INC. Security Meeting Type Annual Ticker Symbol AMAT Meeting Date 09-Mar-2010 ISIN US0382221051 Agenda 933184599 - Management City Holding Recon Date 12-Jan-2010 Country United States Vote Deadline Date 05-Mar-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 AART J. DE GEUS 2 STEPHEN R. FORREST 3 THOMAS J. IANNOTTI 4 SUSAN M. JAMES 5 ALEXANDER A. KARSNER 6 GERHARD H. PARKER 7 DENNIS D. POWELL 8 WILLEM P. ROELANDTS 9 JAMES E. ROGERS 10 MICHAEL R. SPLINTER 11 ROBERT H. SWAN 02 TO RATIFY THE APPOINTMENT OF KPMG LLP AS APPLIED MATERIALS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010. Management BAKER HUGHES INCORPORATED Security Meeting Type Special Ticker Symbol BHI Meeting Date 31-Mar-2010 ISIN US0572241075 Agenda 933191811 - Management City Holding Recon Date 11-Feb-2010 Country United States Vote Deadline Date 30-Mar-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 PROPOSAL TO APPROVE THE ISSUANCE OF SHARES OF BAKER HUGHES COMMON STOCK PURSUANT TO THE AGREEMENT AND PLAN OF MERGER, DATED AS OF AUGUST 30, 2009, BY AND AMONG BAKER HUGHES INCORPORATED, BSA ACQUISITION LLC AND BJ SERVICES COMPANY (AS IT MAY BE AMENDED FROM TIME TO TIME). Management For For 02 PROPOSAL TO APPROVE THE AMENDMENT TO THE BAKER HUGHES INCORPORATED 2002 DIRECTOR & OFFICER LONG-TERM INCENTIVE PLAN. Management For For 03 PROPOSAL TO APPROVE THE AMENDMENT TO THE BAKER HUGHES INCORPORATED 2-TERM INCENTIVE PLAN. Management For For 04 ANY PROPOSAL TO AUTHORIZE THE BAKER HUGHES BOARD OF DIRECTORS, IN ITS DISCRETION, TO ADJOURN THE SPECIAL MEETING TO A LATER DATE OR DATES IF NECESSARY TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING. Management For For UNITED TECHNOLOGIES CORPORATION Security Meeting Type Annual Ticker Symbol UTX Meeting Date 14-Apr-2010 ISIN US9130171096 Agenda 933195530 - Management City Holding Recon Date 16-Feb-2010 Country United States Vote Deadline Date 13-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 LOUIS R. CHENEVERT 2 JOHN V. FARACI 3 JEAN-PIERRE GARNIER 4 JAMIE S. GORELICK 5 CARLOS M. GUTIERREZ 6 EDWARD A. KANGAS 7 CHARLES R. LEE 8 RICHARD D. MCCORMICK 9 HAROLD MCGRAW III 10 RICHARD B. MYERS 11 H. PATRICK SWYGERT 12 ANDRE VILLENEUVE 13 CHRISTINE TODD WHITMAN 02 APPOINTMENT OF THE FIRM OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR. Management 03 SHAREOWNER PROPOSAL: ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder BAKER HUGHES INCORPORATED Security Meeting Type Annual Ticker Symbol BHI Meeting Date 22-Apr-2010 ISIN US0572241075 Agenda 933198182 - Management City Holding Recon Date 02-Mar-2010 Country United States Vote Deadline Date 21-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 LARRY D. BRADY 2 CLARENCE P. CAZALOT 3 CHAD C. DEATON 4 EDWARD P. DJEREJIAN 5 ANTHONY G. FERNANDES 6 CLAIRE W. GARGALLI 7 PIERRE H. JUNGELS 8 JAMES A. LASH 9 J. LARRY NICHOLS 10 H. JOHN RILEY, JR. 11 CHARLES L. WATSON 12 J.W. STEWART** 13 JAMES L. PAYNE** 02 RATIFICATION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010 Management 03 MANAGEMENT PROPOSAL NO. 1 REGARDING THE APPROVAL OF AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION THAT WOULD, SUBJECT TO ANY LIMITATIONS THAT MAY BE IMPOSED IN THE BYLAWS, REQUIRE OUR CORPORATE SECRETARY TO CALL SPECIAL STOCKHOLDER MEETINGS FOLLOWING A REQUEST FROM THE HOLDERS OF 25% OF OUR VOTING STOCK Management 04 STOCKHOLDER PROPOSAL NO. 1 REGARDING MAJORITY VOTE STANDARD FOR DIRECTOR ELECTIONS Shareholder COOPER INDUSTRIES PLC. Security G24140108 Meeting Type Annual Ticker Symbol CBE Meeting Date 27-Apr-2010 ISIN IE00B40K9117 Agenda 933200494 - Management City Holding Recon Date 26-Feb-2010 Country United States Vote Deadline Date 26-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: STEPHEN G. BUTLER Management 1B ELECTION OF DIRECTOR: DAN F. SMITH Management 1C ELECTION OF DIRECTOR: GERALD B. SMITH Management 1D ELECTION OF DIRECTOR: MARK S. THOMPSON Management 02 TO CONSIDER THE COMPANY'S IRISH STATUTORY ACCOUNTS AND THE RELATED REPORTS OF THE DIRECTORS AND AUDITORS. Management 03 APPOINT ERNST & YOUNG AS OUR INDEPENDENT AUDITORS FOR THE YEAR ENDING 12/31/2010 AND AUTHORIZE THE AUDIT COMMITTEE TO SET THEIR REMUNERATION. Management 04 AUTHORIZE ANY SUBSIDIARY OF THE COMPANY TO MAKE MARKET PURCHASES OF COMPANY SHARES. Management 05 AUTHORIZE THE REISSUE PRICE RANGE OF TREASURY SHARES. Management INTERNATIONAL BUSINESS MACHINES CORP. Security Meeting Type Annual Ticker Symbol IBM Meeting Date 27-Apr-2010 ISIN US4592001014 Agenda 933199653 - Management City Holding Recon Date 26-Feb-2010 Country United States Vote Deadline Date 26-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: A.J.P. BELDA Management For For 1B ELECTION OF DIRECTOR: C. BLACK Management For For 1C ELECTION OF DIRECTOR: W.R. BRODY Management For For 1D ELECTION OF DIRECTOR: K.I. CHENAULT Management For For 1E ELECTION OF DIRECTOR: M.L. ESKEW Management For For 1F ELECTION OF DIRECTOR: S.A. JACKSON Management For For 1G ELECTION OF DIRECTOR: A.N. LIVERIS Management For For 1H ELECTION OF DIRECTOR: W.J. MCNERNEY, JR. Management For For 1I ELECTION OF DIRECTOR: T. NISHIMURO Management For For 1J ELECTION OF DIRECTOR: J.W. OWENS Management For For 1K ELECTION OF DIRECTOR: S.J. PALMISANO Management For For 1L ELECTION OF DIRECTOR: J.E. SPERO Management For For 1M ELECTION OF DIRECTOR: S. TAUREL Management For For 1N ELECTION OF DIRECTOR: L.H. ZAMBRANO Management For For 02 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 03 STOCKHOLDER PROPOSAL ON EXECUTIVE COMPENSATION ANNUAL INCENTIVE PAYOUT Shareholder For Against 04 STOCKHOLDER PROPOSAL ON CUMULATIVE VOTING Shareholder For Against 05 STOCKHOLDER PROPOSAL ON NEW THRESHOLD FOR CALLING SPECIAL MEETINGS Shareholder For Against 06 STOCKHOLDER PROPOSAL ON ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shareholder For Against PRAXAIR, INC. Security 74005P104 Meeting Type Annual Ticker Symbol PX Meeting Date 27-Apr-2010 ISIN US74005P1049 Agenda 933201600 - Management City Holding Recon Date 01-Mar-2010 Country United States Vote Deadline Date 26-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 STEPHEN F. ANGEL For For 2 NANCE K. DICCIANI For For 3 EDWARD G. GALANTE For For 4 CLAIRE W. GARGALLI For For 5 IRA D. HALL For For 6 RAYMOND W. LEBOEUF For For 7 LARRY D. MCVAY For For 8 WAYNE T. SMITH For For 9 ROBERT L. WOOD For For 02 PROPOSAL TO RATIFY THE APPOINTMENT OF THE INDEPENDENT AUDITOR. Management For For WELLS FARGO & COMPANY Security Meeting Type Annual Ticker Symbol WFC Meeting Date 27-Apr-2010 ISIN US9497461015 Agenda 933204593 - Management City Holding Recon Date 26-Feb-2010 Country United States Vote Deadline Date 26-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JOHN D. BAKER II Management 1B ELECTION OF DIRECTOR: JOHN S. CHEN Management 1C ELECTION OF DIRECTOR: LLOYD H. DEAN Management 1D ELECTION OF DIRECTOR: SUSAN E. ENGEL Management 1E ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Management 1F ELECTION OF DIRECTOR: DONALD M. JAMES Management 1G ELECTION OF DIRECTOR: RICHARD D. MCCORMICK Management 1H ELECTION OF DIRECTOR: MACKEY J. MCDONALD Management 1I ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN Management 1J ELECTION OF DIRECTOR: NICHOLAS G. MOORE Management 1K ELECTION OF DIRECTOR: PHILIP J. QUIGLEY Management 1L ELECTION OF DIRECTOR: JUDITH M. RUNSTAD Management 1M ELECTION OF DIRECTOR: STEPHEN W. SANGER Management 1N ELECTION OF DIRECTOR: ROBERT K. STEEL Management 1O ELECTION OF DIRECTOR: JOHN G. STUMPF Management 1P ELECTION OF DIRECTOR: SUSAN G. SWENSON Management 02 PROPOSAL TO APPROVE A NON-BINDING ADVISORY RESOLUTION REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVES. Management 03 PROPOSAL TO APPROVE AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO INCREASE THE COMPANY'S AUTHORIZED SHARES OF COMMON STOCK FROM 6 BILLION TO 9 BILLION. Management 04 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2010. Management 05 STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON EXECUTIVE AND DIRECTOR COMPENSATION. Shareholder 06 STOCKHOLDER PROPOSAL REGARDING A POLICY TO REQUIRE AN INDEPENDENT CHAIRMAN. Shareholder 07 STOCKHOLDER PROPOSAL REGARDING A REPORT ON CHARITABLE CONTRIBUTIONS. Shareholder 08 STOCKHOLDER PROPOSAL REGARDING A REPORT ON POLITICAL CONTRIBUTIONS. Shareholder E. I. DU PONT DE NEMOURS AND COMPANY Security Meeting Type Annual Ticker Symbol DD Meeting Date 28-Apr-2010 ISIN US2635341090 Agenda 933206535 - Management City Holding Recon Date 03-Mar-2010 Country United States Vote Deadline Date 27-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: SAMUEL W. BODMAN Management 1B ELECTION OF DIRECTOR: RICHARD H. BROWN Management 1C ELECTION OF DIRECTOR: ROBERT A. BROWN Management 1D ELECTION OF DIRECTOR: BERTRAND P. COLLOMB Management 1E ELECTION OF DIRECTOR: CURTIS J. CRAWFORD Management 1F ELECTION OF DIRECTOR: ALEXANDER M. CUTLER Management 1G ELECTION OF DIRECTOR: JOHN T. DILLON Management 1H ELECTION OF DIRECTOR: ELEUTHERE I. DU PONT Management 1I ELECTION OF DIRECTOR: MARILLYN A. HEWSON Management 1J ELECTION OF DIRECTOR: LOIS D. JULIBER Management 1K ELECTION OF DIRECTOR: ELLEN J. KULLMAN Management 1L ELECTION OF DIRECTOR: WILLIAM K. REILLY Management 02 ON RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management 03 ON SHAREHOLDER SAY ON EXECUTIVE PAY Shareholder 04 ON AMENDMENT TO HUMAN RIGHTS POLICY Shareholder FRONTIER OIL CORPORATION Security 35914P105 Meeting Type Annual Ticker Symbol FTO Meeting Date 28-Apr-2010 ISIN US35914P1057 Agenda 933214582 - Management City Holding Recon Date 08-Mar-2010 Country United States Vote Deadline Date 27-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DOUGLAS Y. BECH For For 2 MICHAEL C. JENNINGS For For 3 JAMES H. LEE For For 4 PAUL B. LOYD, JR. For For 5 FRANKLIN MYERS For For 6 MICHAEL E. ROSE For For 02 TO APPROVE THE FIRST AMENDMENT TO THE FRONTIER OIL CORPORATION OMNIBUS INCENTIVE COMPENSATION PLAN. Management For For 03 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP, INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, AS THE COMPANY'S AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2010. Management For For GENERAL ELECTRIC COMPANY Security Meeting Type Annual Ticker Symbol GE Meeting Date 28-Apr-2010 ISIN US3696041033 Agenda 933200090 - Management City Holding Recon Date 01-Mar-2010 Country United States Vote Deadline Date 27-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management A1 ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE Management For For A2 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For A3 ELECTION OF DIRECTOR: WILLIAM M. CASTELL Management For For A4 ELECTION OF DIRECTOR: ANN M. FUDGE Management For For A5 ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management For For A6 ELECTION OF DIRECTOR: JEFFREY R. IMMELT Management For For A7 ELECTION OF DIRECTOR: ANDREA JUNG Management For For A8 ELECTION OF DIRECTOR: ALAN G. (A.G.) LAFLEY Management For For A9 ELECTION OF DIRECTOR: ROBERT W. LANE Management For For A10 ELECTION OF DIRECTOR: RALPH S. LARSEN Management For For A11 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Management For For A12 ELECTION OF DIRECTOR: JAMES J. MULVA Management For For A13 ELECTION OF DIRECTOR: SAM NUNN Management For For A14 ELECTION OF DIRECTOR: ROGER S. PENSKE Management For For A15 ELECTION OF DIRECTOR: ROBERT J. SWIERINGA Management For For A16 ELECTION OF DIRECTOR: DOUGLAS A. WARNER III Management For For B1 RATIFICATION OF KPMG Management For For C1 SHAREOWNER PROPOSAL: CUMULATIVE VOTING Shareholder For Against C2 SHAREOWNER PROPOSAL: SPECIAL SHAREOWNER MEETINGS Shareholder For Against C3 SHAREOWNER PROPOSAL: INDEPENDENT BOARD CHAIRMAN Shareholder For Against C4 SHAREOWNER PROPOSAL: PAY DISPARITY Shareholder Against For C5 SHAREOWNER PROPOSAL: KEY BOARD COMMITTEES Shareholder Against For C6 SHAREOWNER PROPOSAL: ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder For Against MARATHON OIL CORPORATION Security Meeting Type Annual Ticker Symbol MRO Meeting Date 28-Apr-2010 ISIN US5658491064 Agenda 933201838 - Management City Holding Recon Date 01-Mar-2010 Country United States Vote Deadline Date 27-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: GREGORY H. BOYCE Management For For 1B ELECTION OF DIRECTOR: CLARENCE P. CAZALOT, JR. Management For For 1C ELECTION OF DIRECTOR: DAVID A. DABERKO Management For For 1D ELECTION OF DIRECTOR: WILLIAM L. DAVIS Management For For 1E ELECTION OF DIRECTOR: SHIRLEY ANN JACKSON Management For For 1F ELECTION OF DIRECTOR: PHILIP LADER Management For For 1G ELECTION OF DIRECTOR: CHARLES R. LEE Management For For 1H ELECTION OF DIRECTOR: MICHAEL E.J. PHELPS Management For For 1I ELECTION OF DIRECTOR: DENNIS H. REILLEY Management For For 1J ELECTION OF DIRECTOR: SETH E. SCHOFIELD Management For For 1K ELECTION OF DIRECTOR: JOHN W. SNOW Management For For 1L ELECTION OF DIRECTOR: THOMAS J. USHER Management For For 02 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITOR FOR 2010 Management For For 03 STOCKHOLDER PROPOSAL TO AMEND OUR BY-LAWS TO LOWER THE THRESHOLD FOR STOCKHOLDERS TO CALL SPECIAL MEETINGS Shareholder For Against 04 STOCKHOLDER PROPOSAL TO ADOPT A POLICY FOR RATIFICATION AND APPROVAL OF EXECUTIVE COMPENSATION POLICIES AND PRACTICES Shareholder For Against TCF FINANCIAL CORPORATION Security Meeting Type Annual Ticker Symbol TCB Meeting Date 28-Apr-2010 ISIN US8722751026 Agenda 933197849 - Management City Holding Recon Date 01-Mar-2010 Country United States Vote Deadline Date 27-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 PETER BELL For For 2 WILLIAM F. BIEBER Withheld Against 3 THEODORE J. BIGOS Withheld Against 4 WILLIAM A. COOPER For For 5 THOMAS A. CUSICK For For 6 LUELLA G. GOLDBERG Withheld Against 7 GEORGE G. JOHNSON For For 8 VANCE K. OPPERMAN Withheld Against 9 GREGORY J. PULLES For For 10 GERALD A. SCHWALBACH Withheld Against 11 DOUGLAS A. SCOVANNER For For 12 RALPH STRANGIS Withheld Against 13 BARRY N. WINSLOW For For 02 VOTE ON A STOCKHOLDER PROPOSAL TO REQUIRE SIMPLE MAJORITY VOTING Shareholder For Against 03 ADVISORY VOTE ON THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR Management For For THE MCGRAW-HILL COMPANIES, INC. Security Meeting Type Annual Ticker Symbol MHP Meeting Date 28-Apr-2010 ISIN US5806451093 Agenda 933218895 - Management City Holding Recon Date 08-Mar-2010 Country United States Vote Deadline Date 27-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: PEDRO ASPE Management For For 1B ELECTION OF DIRECTOR: ROBERT P. MCGRAW Management For For 1C ELECTION OF DIRECTOR: HILDA OCHOA-BRILLEMBOURG Management For For 1D ELECTION OF DIRECTOR: EDWARD B. RUST, JR. Management For For 2A VOTE TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS Management For For 2B VOTE TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE RELATED SUPERMAJORITY VOTING PROVISIONS Management For For 3A VOTE TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING FOR MERGER OR CONSOLIDATION Management For For 3B VOTE TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING FOR SALE, LEASE, EXCHANGE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY'S ASSETS OUTSIDE THE ORDINARY COURSE OF BUSINESS Management For For 3C VOTE TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING FOR PLAN FOR THE EXCHANGE OF SHARES Management For For 3D VOTE TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING FOR AUTHORIZATION OF DISSOLUTION Management For For 04 VOTE TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE "FAIR PRICE" PROVISION Management For For 05 VOTE TO APPROVE THE AMENDED AND RESTATED 2002 STOCK INCENTIVE PLAN Management For For 06 VOTE TO RATIFY ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010 Management For For 07 SHAREHOLDER PROPOSAL REQUESTING SPECIAL SHAREHOLDER MEETINGS Shareholder For Against 08 SHAREHOLDER PROPOSAL REQUESTING SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder For Against STANCORP FINANCIAL GROUP, INC. Security Meeting Type Annual Ticker Symbol SFG Meeting Date 03-May-2010 ISIN US8528911006 Agenda 933210445 - Management City Holding Recon Date 02-Mar-2010 Country United States Vote Deadline Date 30-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 DUANE C MCDOUGALL For For 2 GEORGE J PUENTES For For 3 E KAY STEPP For For 4 MICHAEL G THORNE For For 5 J GREG NESS For For 2 PROPOSAL TO RATIFY APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3 PROPOSAL TO AMEND THE ARTICLES OF INCORPORATION OF THE COMPANY TO PROVIDE FOR MAJORITY VOTING IN UNCONTESTED ELECTIONS OF DIRECTORS Management For For PEPSICO, INC. Security Meeting Type Annual Ticker Symbol PEP Meeting Date 05-May-2010 ISIN US7134481081 Agenda 933213388 - Management City Holding Recon Date 05-Mar-2010 Country United States Vote Deadline Date 04-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: S.L. BROWN Management For For 1B ELECTION OF DIRECTOR: I.M. COOK Management For For 1C ELECTION OF DIRECTOR: D. DUBLON Management For For 1D ELECTION OF DIRECTOR: V.J. DZAU Management For For 1E ELECTION OF DIRECTOR: R.L. HUNT Management For For 1F ELECTION OF DIRECTOR: A. IBARGUEN Management For For 1G ELECTION OF DIRECTOR: A.C. MARTINEZ Management For For 1H ELECTION OF DIRECTOR: I.K. NOOYI Management For For 1I ELECTION OF DIRECTOR: S.P. ROCKEFELLER Management For For 1J ELECTION OF DIRECTOR: J.J. SCHIRO Management For For 1K ELECTION OF DIRECTOR: L.G. TROTTER Management For For 1L ELECTION OF DIRECTOR: D. VASELLA Management Against Against 02 APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Management For For 03 APPROVAL OF AMENDMENT TO PEPSICO, INC. 2007 LONG- TERM INCENTIVE PLAN. Management For For 04 SHAREHOLDER PROPOSAL - CHARITABLE CONTRIBUTIONS REPORT (PROXY STATEMENT P. 67) Shareholder Against For 05 SHAREHOLDER PROPOSAL - RIGHT TO CALL SPECIAL SHAREHOLDERS MEETING (PROXY STATEMENT P. 68) Shareholder For Against 06 SHAREHOLDER PROPOSAL - PUBLIC POLICY REPORT (PROXY STATEMENT P. 70) Shareholder Against For CHURCH & DWIGHT CO., INC. Security Meeting Type Annual Ticker Symbol CHD Meeting Date 06-May-2010 ISIN US1713401024 Agenda 933213542 - Management City Holding Recon Date 08-Mar-2010 Country United States Vote Deadline Date 05-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 BRADLEY C. IRWIN For For 2 JEFFREY A. LEVICK For For 3 ARTHUR B. WINKLEBLACK For For 02 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO AUDIT THE CHURCH & DWIGHT CO., INC. 2 Management For For VERIZON COMMUNICATIONS INC. Security 92343V104 Meeting Type Annual Ticker Symbol VZ Meeting Date 06-May-2010 ISIN US92343V1044 Agenda 933212451 - Management City Holding Recon Date 08-Mar-2010 Country United States Vote Deadline Date 05-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: RICHARD L. CARRION Management For For 1B ELECTION OF DIRECTOR: M. FRANCES KEETH Management For For 1C ELECTION OF DIRECTOR: ROBERT W. LANE Management For For 1D ELECTION OF DIRECTOR: SANDRA O. MOOSE Management For For 1E ELECTION OF DIRECTOR: JOSEPH NEUBAUER Management For For 1F ELECTION OF DIRECTOR: DONALD T. NICOLAISEN Management For For 1G ELECTION OF DIRECTOR: THOMAS H. O'BRIEN Management For For 1H ELECTION OF DIRECTOR: CLARENCE OTIS, JR. Management For For 1I ELECTION OF DIRECTOR: HUGH B. PRICE Management For For 1J ELECTION OF DIRECTOR: IVAN G. SEIDENBERG Management For For 1K ELECTION OF DIRECTOR: RODNEY E. SLATER Management For For 1L ELECTION OF DIRECTOR: JOHN W. SNOW Management For For 1M ELECTION OF DIRECTOR: JOHN R. STAFFORD Management For For 02 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 03 ADVISORY VOTE RELATED TO EXECUTIVE COMPENSATION Management For For 04 PROHIBIT GRANTING STOCK OPTIONS Shareholder Against For 05 GENDER IDENTITY NON-DISCRIMINATION POLICY Shareholder For Against 06 PERFORMANCE STOCK UNIT PERFORMANCE THRESHOLDS Shareholder For Against 07 SHAREHOLDER RIGHT TO CALL A SPECIAL MEETING Shareholder For Against 08 ADOPT AND DISCLOSE SUCCESSION PLANNING POLICY Shareholder For Against 09 SHAREHOLDER APPROVAL OF BENEFITS PAID AFTER DEATH Shareholder For Against 10 EXECUTIVE STOCK RETENTION REQUIREMENTS Shareholder For Against 3M COMPANY Security 88579Y101 Meeting Type Annual Ticker Symbol MMM Meeting Date 11-May-2010 ISIN US88579Y1010 Agenda 933208565 - Management City Holding Recon Date 12-Mar-2010 Country United States Vote Deadline Date 10-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: LINDA G. ALVARADO Management For For 1B ELECTION OF DIRECTOR: GEORGE W. BUCKLEY Management For For 1C ELECTION OF DIRECTOR: VANCE D. COFFMAN Management For For 1D ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management For For 1E ELECTION OF DIRECTOR: W. JAMES FARRELL Management For For 1F ELECTION OF DIRECTOR: HERBERT L. HENKEL Management For For 1G ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For 1H ELECTION OF DIRECTOR: ROBERT S. MORRISON Management For For 1I ELECTION OF DIRECTOR: AULANA L. PETERS Management For For 1J ELECTION OF DIRECTOR: ROBERT J. ULRICH Management For For 02 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 TO APPROVE THE AMENDED 2008 LONG-TERM INCENTIVE PLAN AND TO APPROVE THE EXPANDED PERFORMANCE CRITERIA AVAILABLE UNDER THE 2008 LONG-TERM INCENTIVE PLAN. Management For For 04 STOCKHOLDER PROPOSAL ON SPECIAL MEETINGS. Shareholder For Against GILEAD SCIENCES, INC. Security Meeting Type Annual Ticker Symbol GILD Meeting Date 11-May-2010 ISIN US3755581036 Agenda 933218667 - Management City Holding Recon Date 15-Mar-2010 Country United States Vote Deadline Date 10-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 PAUL BERG For For 2 JOHN F. COGAN For For 3 ETIENNE F. DAVIGNON For For 4 JAMES M. DENNY For For 5 CARLA A. HILLS For For 6 KEVIN E. LOFTON For For 7 JOHN W. MADIGAN For For 8 JOHN C. MARTIN For For 9 GORDON E. MOORE For For 10 NICHOLAS G. MOORE For For 11 RICHARD J. WHITLEY For For 12 GAYLE E. WILSON For For 13 PER WOLD-OLSEN For For 02 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For 03 IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD TAKE STEPS TO ADOPT MAJORITY VOTING STANDARDS IN GILEAD'S CERTIFICATE OF INCORPORATION AND BY-LAWS. Shareholder For Against NII HOLDINGS, INC. Security 62913F201 Meeting Type Annual Ticker Symbol NIHD Meeting Date 11-May-2010 ISIN US62913F2011 Agenda 933229177 - Management City Holding Recon Date 19-Mar-2010 Country United States Vote Deadline Date 10-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 STEVEN P. DUSSEK For For 2 DONALD GUTHRIE For For 3 STEVEN M. SHINDLER For For 02 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010. Management For For 03 AMENDMENT OF 2 INCREASE AUTHORIZED SHARES AVAILABLE FOR ISSUANCE. Management Against Against AMGEN INC. Security Meeting Type Annual Ticker Symbol AMGN Meeting Date 12-May-2010 ISIN US0311621009 Agenda 933212134 - Management City Holding Recon Date 15-Mar-2010 Country United States Vote Deadline Date 11-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DR. DAVID BALTIMORE Management 1B ELECTION OF DIRECTOR: MR. FRANK J. BIONDI, JR. Management 1C ELECTION OF DIRECTOR: MR. FRANCOIS DE CARBONNEL Management 1D ELECTION OF DIRECTOR: MR. JERRY D. CHOATE Management 1E ELECTION OF DIRECTOR: DR. VANCE D. COFFMAN Management 1F ELECTION OF DIRECTOR: MR. FREDERICK W. GLUCK Management 1G ELECTION OF DIRECTOR: DR. REBECCA M. HENDERSON Management 1H ELECTION OF DIRECTOR: MR. FRANK C. HERRINGER Management 1I ELECTION OF DIRECTOR: DR. GILBERT S. OMENN Management 1J ELECTION OF DIRECTOR: MS. JUDITH C. PELHAM Management 1K ELECTION OF DIRECTOR: ADM. J. PAUL REASON, USN (RETIRED) Management 1L ELECTION OF DIRECTOR: MR. LEONARD D. SCHAEFFER Management 1M ELECTION OF DIRECTOR: MR. KEVIN W. SHARER Management 02 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2010 Management 3A STOCKHOLDER PROPOSAL: STOCKHOLDER PROPOSAL #1 (SHAREHOLDER ACTION BY WRITTEN CONSENT) Shareholder 3B STOCKHOLDER PROPOSAL: STOCKHOLDER PROPOSAL #2 (EQUITY RETENTION POLICY) Shareholder LABORATORY CORP. OF AMERICA HOLDINGS Security 50540R409 Meeting Type Annual Ticker Symbol LH Meeting Date 12-May-2010 ISIN US50540R4092 Agenda 933223062 - Management City Holding Recon Date 15-Mar-2010 Country United States Vote Deadline Date 11-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DAVID P. KING Management 1B ELECTION OF DIRECTOR:KERRII B. ANDERSON Management 1C ELECTION OF DIRECTOR: JEAN-LUC BELINGARD Management 1D ELECTION OF DIRECTOR:WENDY E. LANE Management 1E ELECTION OF DIRECTOR: THOMAS P. MAC MAHON Management 1F ELECTION OF DIRECTOR:ROBERT E. MITTELSTAEDT, JR. Management 1G ELECTION OF DIRECTOR: ARTHUR H. RUBENSTEIN, MBBCH Management 1H ELECTION OF DIRECTOR:M. KEITH WEIKEL, PH.D. Management 1I ELECTION OF DIRECTOR:R. SANDERS WILLIAMS, M.D. Management 02 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS LABORATORY CORPORATION OF AMERICA HOLDINGS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management MEDCO HEALTH SOLUTIONS, INC. Security 58405U102 Meeting Type Annual Ticker Symbol MHS Meeting Date 12-May-2010 ISIN US58405U1025 Agenda 933210178 - Management City Holding Recon Date 15-Mar-2010 Country United States Vote Deadline Date 11-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: HOWARD W. BARKER, JR. Management 1B ELECTION OF DIRECTOR: JOHN L. CASSIS Management 1C ELECTION OF DIRECTOR: MICHAEL GOLDSTEIN Management 1D ELECTION OF DIRECTOR: CHARLES M. LILLIS Management 1E ELECTION OF DIRECTOR: MYRTLE S. POTTER Management 1F ELECTION OF DIRECTOR: WILLIAM L. ROPER Management 1G ELECTION OF DIRECTOR: DAVID B. SNOW, JR. Management 1H ELECTION OF DIRECTOR: DAVID D. STEVENS Management 1I ELECTION OF DIRECTOR: BLENDA J. WILSON Management 02 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE 2 Management 03 APPROVAL OF AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO PERMIT SHAREHOLDERS TO CALL SPECIAL MEETINGS Management SEMPRA ENERGY Security Meeting Type Annual Ticker Symbol SRE Meeting Date 12-May-2010 ISIN US8168511090 Agenda 933218489 - Management City Holding Recon Date 15-Mar-2010 Country United States Vote Deadline Date 11-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JAMES G. BROCKSMITH JR. Management 1B ELECTION OF DIRECTOR: DONALD E. FELSINGER Management 1C ELECTION OF DIRECTOR: WILFORD D. GODBOLD JR. Management 1D ELECTION OF DIRECTOR: WILLIAM D. JONES Management 1E ELECTION OF DIRECTOR: WILLIAM G. OUCHI Management 1F ELECTION OF DIRECTOR: CARLOS RUIZ Management 1G ELECTION OF DIRECTOR: WILLIAM C. RUSNACK Management 1H ELECTION OF DIRECTOR: WILLIAM P. RUTLEDGE Management 1I ELECTION OF DIRECTOR: LYNN SCHENK Management 1J ELECTION OF DIRECTOR: NEAL E. SCHMALE Management 02 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management 03 SHAREHOLDER PROPOSAL FOR AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shareholder GOOGLE INC. Security 38259P508 Meeting Type Annual Ticker Symbol GOOG Meeting Date 13-May-2010 ISIN US38259P5089 Agenda 933216738 - Management City Holding Recon Date 15-Mar-2010 Country United States Vote Deadline Date 12-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ERIC SCHMIDT For For 2 SERGEY BRIN For For 3 LARRY PAGE For For 4 L. JOHN DOERR For For 5 JOHN L. HENNESSY For For 6 ANN MATHER For For 7 PAUL S. OTELLINI For For 8 K. RAM SHRIRAM For For 9 SHIRLEY M. TILGHMAN For For 02 THE RATIFICATION OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For 03 THE APPROVAL OF AN AMENDMENT TO GOOGLE'S 2004 STOCK PLAN TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF CLASS A COMMON STOCK ISSUABLE UNDER THE PLAN BY 6,500,000. Management Against Against 04 A STOCKHOLDER PROPOSAL REGARDING A SUSTAINABILITY REPORT, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 05 A STOCKHOLDER PROPOSAL REGARDING ONLINE ADVERTISING, PRIVACY, AND SENSITIVE INFORMATION, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 06 A STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF HUMAN RIGHTS PRINCIPLES WITH RESPECT TO BUSINESS IN CHINA, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For TRANSOCEAN, LTD. Security H8817H100 Meeting Type Annual Ticker Symbol RIG Meeting Date 14-May-2010 ISIN CH0048265513 Agenda 933218338 - Management City Holding Recon Date 15-Mar-2010 Country United States Vote Deadline Date 13-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 APPROVAL OF THE 2, THE CONSOLIDATED FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2009. Management For For 02 DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS & EXECUTIVE OFFICERS FROM LIABILITY FOR ACTIVITIES DURING FISCAL YEAR 2009. Management For For 03 APPROPRIATION OF AVAILABLE EARNINGS FOR FISCAL YEAR 2 Management For For 04 CHANGE OF THE COMPANY'S PLACE OF INCORPORATION IN SWITZERLAND. Management For For 05 RENEWAL OF THE COMPANY'S AUTHORIZED SHARE CAPITAL. Management Against Against 06 DISTRIBUTION TO SHAREHOLDERS IN THE FORM OF A PAR VALUE REDUCTION. Management For For 07 AMENDMENTS TO THE ARTICLES OF ASSOCIATION TO REFLECT THE SWISS FEDERAL ACT ON INTERMEDIATED SECURITIES. Management For For 8A ELECTION OF DIRECTOR: STEVEN L. NEWMAN. Management For For 8B REELECTION OF DIRECTOR: THOMAS W. CASON. Management For For 8C REELECTION OF DIRECTOR: ROBERT M. SPRAGUE. Management For For 8D REELECTION OF DIRECTOR: J. MICHAEL TALBERT. Management For For 8E REELECTION OF DIRECTOR: JOHN L. WHITMIRE. Management For For 09 APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010. Management Against Against TRANSOCEAN, LTD. Security H8817H100 Meeting Type Annual Ticker Symbol RIG Meeting Date 14-May-2010 ISIN CH0048265513 Agenda 933265868 - Management City Holding Recon Date 26-Apr-2010 Country United States Vote Deadline Date 13-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 APPROVAL OF THE 2, THE CONSOLIDATED FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2009. Management For For 02 DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS & EXECUTIVE OFFICERS FROM LIABILITY FOR ACTIVITIES DURING FISCAL YEAR 2009. Management For For 03 APPROPRIATION OF AVAILABLE EARNINGS FOR FISCAL YEAR 2 Management For For 04 CHANGE OF THE COMPANY'S PLACE OF INCORPORATION IN SWITZERLAND. Management For For 05 RENEWAL OF THE COMPANY'S AUTHORIZED SHARE CAPITAL. Management Against Against 06 DISTRIBUTION TO SHAREHOLDERS IN THE FORM OF A PAR VALUE REDUCTION. Management For For 07 AMENDMENTS TO THE ARTICLES OF ASSOCIATION TO REFLECT THE SWISS FEDERAL ACT ON INTERMEDIATED SECURITIES. Management For For 8A ELECTION OF DIRECTOR: STEVEN L. NEWMAN. Management For For 8B REELECTION OF DIRECTOR: THOMAS W. CASON. Management For For 8C REELECTION OF DIRECTOR: ROBERT M. SPRAGUE. Management For For 8D REELECTION OF DIRECTOR: J. MICHAEL TALBERT. Management For For 8E REELECTION OF DIRECTOR: JOHN L. WHITMIRE. Management For For 09 APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010. Management Against Against JPMORGAN CHASE & CO. Security 46625H100 Meeting Type Annual Ticker Symbol JPM Meeting Date 18-May-2010 ISIN US46625H1005 Agenda 933226501 - Management City Holding Recon Date 19-Mar-2010 Country United States Vote Deadline Date 17-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CRANDALL C. BOWLES Management For For 1B ELECTION OF DIRECTOR: STEPHEN B. BURKE Management For For 1C ELECTION OF DIRECTOR: DAVID M. COTE Management For For 1D ELECTION OF DIRECTOR: JAMES S. CROWN Management For For 1E ELECTION OF DIRECTOR: JAMES DIMON Management For For 1F ELECTION OF DIRECTOR: ELLEN V. FUTTER Management For For 1G ELECTION OF DIRECTOR: WILLIAM H. GRAY, III Management For For 1H ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. Management For For 1I ELECTION OF DIRECTOR: DAVID C. NOVAK Management For For 1J ELECTION OF DIRECTOR: LEE R. RAYMOND Management For For 1K ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For 02 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 04 POLITICAL NON-PARTISANSHIP Shareholder Against For 05 SPECIAL SHAREOWNER MEETINGS Shareholder For Against 06 COLLATERAL IN OVER THE COUNTER DERIVATIVES TRADING Shareholder For Against 07 SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder For Against 08 INDEPENDENT CHAIRMAN Shareholder For Against 09 PAY DISPARITY Shareholder Against For 10 SHARE RETENTION Shareholder For Against PRINCIPAL FINANCIAL GROUP, INC. Security 74251V102 Meeting Type Annual Ticker Symbol PFG Meeting Date 18-May-2010 ISIN US74251V1026 Agenda 933228199 - Management City Holding Recon Date 22-Mar-2010 Country United States Vote Deadline Date 17-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MICHAEL T. DAN Management For For 1B ELECTION OF DIRECTOR: C. DANIEL GELATT Management For For 1C ELECTION OF DIRECTOR: SANDRA L. HELTON Management For For 1D ELECTION OF DIRECTOR: LARRY D. ZIMPLEMAN Management For For 02 APPROVE 2 Management For For 03 RATIFICATION OF INDEPENDENT AUDITORS Management For For REDWOOD TRUST, INC. Security Meeting Type Annual Ticker Symbol RWT Meeting Date 18-May-2010 ISIN US7580754023 Agenda 933233518 - Management City Holding Recon Date 31-Mar-2010 Country United States Vote Deadline Date 17-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 RICHARD D. BAUM For For 2 MARIANN BYERWALTER For For 3 JEFFREY T. PERO For For 02 RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management For For 03 AMENDMENT TO THE 2 THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE UNDER THAT PLAN BY 1,450,000. Management For For BLUE NILE, INC. Security 09578R103 Meeting Type Annual Ticker Symbol NILE Meeting Date 19-May-2010 ISIN US09578R1032 Agenda 933244244 - Management City Holding Recon Date 31-Mar-2010 Country United States Vote Deadline Date 18-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DIANE IRVINE 2 LESLIE LANE 3 NED MANSOUR 02 VOTE TO RATIFY DELOITTE & TOUCHE LLP AS BLUE NILE'S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING JANUARY 2, 2011. Management 03 VOTE TO APPROVE THE BLUE NILE PERFORMANCE BONUS PLAN TO PERMIT THE PAYMENT OF BONUSES THAT QUALIFY AS DEDUCTIBLE PERFORMANCE BASED COMPENSATION UNDER SECTION 162(M) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. Management STATE STREET CORPORATION Security Meeting Type Annual Ticker Symbol STT Meeting Date 19-May-2010 ISIN US8574771031 Agenda 933226234 - Management City Holding Recon Date 15-Mar-2010 Country United States Vote Deadline Date 18-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: K. BURNES Management 1B ELECTION OF DIRECTOR: P. COYM Management 1C ELECTION OF DIRECTOR: P. DE SAINT-AIGNAN Management 1D ELECTION OF DIRECTOR: A. FAWCETT Management 1E ELECTION OF DIRECTOR: D. GRUBER Management 1F ELECTION OF DIRECTOR: L. HILL Management 1G ELECTION OF DIRECTOR: J. HOOLEY Management 1H ELECTION OF DIRECTOR: R. KAPLAN Management 1I ELECTION OF DIRECTOR: C. LAMANTIA Management 1J ELECTION OF DIRECTOR: R. LOGUE Management 1K ELECTION OF DIRECTOR: R. SERGEL Management 1L ELECTION OF DIRECTOR: R. SKATES Management 1M ELECTION OF DIRECTOR: G. SUMME Management 1N ELECTION OF DIRECTOR: R. WEISSMAN Management 02 TO APPROVE A NON-BINDING ADVISORY PROPOSAL ON EXECUTIVE COMPENSATION. Management 03 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS STATE STREET'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, Management 04 TO VOTE ON A SHAREHOLDER PROPOSAL RELATING TO THE SEPARATION OF THE ROLES OF CHAIRMAN AND CEO. Shareholder 05 TO VOTE ON A SHAREHOLDER PROPOSAL RELATING TO A REVIEW OF PAY DISPARITY. Shareholder PHARMACEUTICAL PRODUCT DEVELOPMENT, INC. Security Meeting Type Annual Ticker Symbol PPDI Meeting Date 20-May-2010 ISIN US7171241018 Agenda 933214354 - Management City Holding Recon Date 19-Mar-2010 Country United States Vote Deadline Date 19-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 STUART BONDURANT, M.D. For For 2 FREDRIC N. ESHELMAN For For 3 FREDERICK FRANK For For 4 GENERAL DAVID L. GRANGE For For 5 CATHERINE M. KLEMA For For 6 TERRY MAGNUSON, PH.D. For For 7 ERNEST MARIO, PH.D. For For 8 JOHN A. MCNEILL, JR. For For 02 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR Management For For 03 IN THEIR DISCRETION, THE PROXIES ARE AUTHORIZED TO VOTE UPON SUCH OTHER MATTERS AS MAY PROPERLY COME BEFORE THE ANNUAL MEETING. Management Against Against TIME WARNER CABLE INC Security 88732J207 Meeting Type Annual Ticker Symbol TWC Meeting Date 24-May-2010 ISIN US88732J2078 Agenda 933236956 - Management City Holding Recon Date 29-Mar-2010 Country United States Vote Deadline Date 21-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CAROLE BLACK Management Against Against 1B ELECTION OF DIRECTOR: GLENN A. BRITT Management For For 1C ELECTION OF DIRECTOR: THOMAS H. CASTRO Management Against Against 1D ELECTION OF DIRECTOR: DAVID C. CHANG Management For For 1E ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. Management For For 1F ELECTION OF DIRECTOR: PETER R. HAJE Management Against Against 1G ELECTION OF DIRECTOR: DONNA A. JAMES Management For For 1H ELECTION OF DIRECTOR: DON LOGAN Management For For 1I ELECTION OF DIRECTOR: N.J. NICHOLAS, JR. Management Against Against 1J ELECTION OF DIRECTOR: WAYNE H. PACE Management For For 1K ELECTION OF DIRECTOR: EDWARD D. SHIRLEY Management For For 1L ELECTION OF DIRECTOR: JOHN E. SUNUNU Management For For 02 RATIFICATION OF AUDITORS Management For For BLACK HILLS CORPORATION Security Meeting Type Annual Ticker Symbol BKH Meeting Date 25-May-2010 ISIN US0921131092 Agenda 933245006 - Management City Holding Recon Date 06-Apr-2010 Country United States Vote Deadline Date 24-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JACK W. EUGSTER 2 GARY L. PECHOTA 3 THOMAS J. ZELLER 02 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP TO SERVE AS BLACK HILLS CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management 03 APPROVE AMENDMENT NO. 2 TO THE 2005 OMNIBUS INCENTIVE PLAN AND CODE SECTION 162(M) RENEWAL. Management EXXON MOBIL CORPORATION Security 30231G102 Meeting Type Annual Ticker Symbol XOM Meeting Date 26-May-2010 ISIN US30231G1022 Agenda 933239267 - Management City Holding Recon Date 06-Apr-2010 Country United States Vote Deadline Date 25-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 M.J. BOSKIN 2 P. BRABECK-LETMATHE 3 L.R. FAULKNER 4 J.S. FISHMAN 5 K.C. FRAZIER 6 W.W. GEORGE 7 M.C. NELSON 8 S.J. PALMISANO 9 S.S REINEMUND 10 R.W. TILLERSON 11 E.E. WHITACRE, JR. 02 RATIFICATION OF INDEPENDENT AUDITORS () Management 03 SPECIAL SHAREHOLDER MEETINGS () Shareholder 04 INCORPORATE IN NORTH DAKOTA () Shareholder 05 SHAREHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION () Shareholder 06 AMENDMENT OF EEO POLICY () Shareholder 07 POLICY ON WATER () Shareholder 08 WETLANDS RESTORATION POLICY () Shareholder 09 REPORT ON CANADIAN OIL SANDS () Shareholder 10 REPORT ON NATURAL GAS PRODUCTION () Shareholder 11 REPORT ON ENERGY TECHNOLOGY () Shareholder 12 GREENHOUSE GAS EMISSIONS GOALS () Shareholder 13 PLANNING ASSUMPTIONS () Shareholder FISERV, INC. Security Meeting Type Annual Ticker Symbol FISV Meeting Date 26-May-2010 ISIN US3377381088 Agenda 933247909 - Management City Holding Recon Date 26-Mar-2010 Country United States Vote Deadline Date 25-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 K.M. ROBAK For For 2 T.C. WERTHEIMER For For 3 D.R. SIMONS For For 02 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management For For DEVON ENERGY CORPORATION Security 25179M103 Meeting Type Annual Ticker Symbol DVN Meeting Date 09-Jun-2010 ISIN US25179M1036 Agenda 933260185 - Management City Holding Recon Date 12-Apr-2010 Country United States Vote Deadline Date 08-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JOHN RICHELS For For 02 RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT AUDITORS FOR 2010. Management For For 03 ADOPT SIMPLE MAJORITY VOTE. Shareholder For Against GENZYME CORPORATION Security Meeting Type Contested-Annual Ticker Symbol GENZ Meeting Date 16-Jun-2010 ISIN US3729171047 Agenda 933259726 - Management City Holding Recon Date 09-Apr-2010 Country United States Vote Deadline Date 15-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DOUGLAS A. BERTHIAUME For For 2 ROBERT J. BERTOLINI For For 3 GAIL K. BOUDREAUX For For 4 ROBERT J. CARPENTER For For 5 CHARLES L. COONEY For For 6 VICTOR J. DZAU For For 7 SENATOR CONNIE MACK III For For 8 RICHARD F. SYRON For For 9 HENRI A. TERMEER For For 10 RALPH V. WHITWORTH For For 02 A PROPOSAL TO AMEND THE 2 TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN BY 2,750,000 SHARES. Management Against Against 03 A PROPOSAL TO AMEND THE 2 PURCHASE PLAN TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN BY 1,500,000. Management For For 04 A PROPOSAL TO AMEND THE 2 TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN BY 250,000 SHARES. Management For For 05 A PROPOSAL TO AMEND THE RESTATED ARTICLES OF ORGANIZATION TO REDUCE THE PERCENTAGE OF SHARES REQUIRED FOR SHAREHOLDERS TO CALL A SPECIAL MEETING OF SHAREHOLDERS FROM 90% TO 40%. Management For For 06 A PROPOSAL TO RATIFY THE AUDIT COMMITTEE'S SELECTION OF INDEPENDENT AUDITORS FOR 2010. Management For For GENZYME CORPORATION Security Meeting Type Contested-Annual Ticker Symbol GENZ Meeting Date 16-Jun-2010 ISIN US3729171047 Agenda 933269791 - Opposition City Holding Recon Date 09-Apr-2010 Country United States Vote Deadline Date 15-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DR. STEVEN BURAKOFF 2 DR. ALEXANDER J DENNER 3 MR. CARL C ICAHN 4 DR. RICHARD MULLIGAN 5 MGTNOM: D A BERTHIAUME 6 MGTNOM: R J BERTOLINI 7 MGTNOM: G K BOUDREAUX 8 MGTNOM: R J CARPENTER 9 MGTNOM: V J DZAU 10 MGTNOM: R V WHITWORTH 02 A PROPOSAL TO AMEND THE 2 TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLANBY 2,750,000 SHARES. Management 03 A PROPOSAL TO AMEND THE 2 PURCHASE PLAN TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN BY 1,500,000. Management 04 A PROPOSAL TO AMEND THE 2 TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN BY 250,000 SHARES. Shareholder 05 A PROPOSAL TO AMEND THE RESTATED ARTICLES OF ORGANIZATION TO REDUCE THE PERCENTAGE OF SHARES REQUIRED FOR SHAREHOLDERS TO CALL A SPECIAL MEETING OF SHAREHOLDERS FROM 90% TO 40%. Management 06 A PROPOSAL TO RATIFY THE AUDIT COMMITTEE'S SELECTION OF INDEPENDENT AUDITORS FOR 2010. Management BEST BUY CO., INC. Security Meeting Type Annual Ticker Symbol BBY Meeting Date 24-Jun-2010 ISIN US0865161014 Agenda 933274792 - Management City Holding Recon Date 27-Apr-2010 Country United States Vote Deadline Date 23-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 LISA M. CAPUTO 2 BRIAN J. DUNN 3 KATHY J. HIGGINS VICTOR 4 ROGELIO M. REBOLLEDO 5 GERARD R. VITTECOQ 02 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 26, 2011. Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Advisors Series Trust By (Signature and Title) /s/ Douglas G. Hess Douglas G. Hess, President (Principal Executive Officer) Date 7/30/10
